DETAILED ACTION
Claims 9, 10 and 17-30 are under current consideration.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  see line 2 for “flaviviral vaccine”; the last line refers to said vaccine as “flavivirus vaccine”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “previous” in claim 9, part a is a relative term which renders the claim indefinite. The term “previous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that this term encompassed a previous Dengue virus infection of a subject of less than 6 months ago, fitting in the timeline of a “recently” administered flaviviral vaccine wherein the infection and the administration of the vaccine can both induce NS1 IgG3. See para. 159 of the instant specification which indicates that anti-dengue NS1-specific IgG3 can be detected within the first week, peak at weeks 2-3 and disappear within 4-6 months after the onset of symptoms.  Para. 162 appears to define a “recent infection” as 20 to 30 days after the onset of symptoms. Para. 211 appears to defined a “recent infection” as 1-13 months post-infection. The specification does not provide a clear meaning or timeline for “previous” and it is not clear how to defined “a previous Dengue virus infection”.
See claim 18 directed to (in part): the method of claim 9, wherein “the flavivirus is a Dengue virus” and the one or more NS1 proteins are selected from the groups consisting of Dengue 1 NS1, Dengue 2 NS1, Dengue 3 NS1 and Dengue 4 NS1. It is not clear if the flavivirus refers to the flaviviral vaccine of the preamble, the Dengue virus infection of part a, or the flavivirus to which the one or more flavivirus NS1 polypeptides of part b corresponds. If the “the flavivirus” refers to that of part b of claim 9, inserting ---
Claims 24 and 25 recite the limitation "the Dengue virus vaccine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the Dengue virus vaccine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction or additional elucidation is required.
Claim Rejections - 35 USC § 112, para. 1, Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 and 17-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands factors.
	Nature of the invention. The claims are directed to (in part): a method of measuring efficacy of a recently administered flaviviral vaccine wherein the subject has had a “previous” Dengue virus infection.  
	Scope of the invention. The claims are broad in view of the flaviviral vaccine composition which was recently administered. Note that the claims do not structurally define the composition and said composition may or may not comprises an NS1 protein; see para. 9 of the instant specification. The claims are further broad in view of a specific flavivirus of the flaviviral vaccine which was recently administered.
	The claims are further broad in view of a “previous Dengue virus infection” for the specification does not provide a definition for the term “previous” and such term encompasses a point in time which falls within the timeframe defined by the term “recently”, such that a previous Dengue virus infection and a recently administered flaviviral vaccine may occur close in time (e.g. within a week of each other). 
	State of the prior art. See form 892 for the Tong reference (20140050754) for teaching that a chikungunya infection leads to the early expression of IgG3 following post-illness onset; see Figure 1b. 
Para. 5 of the instant specification provides the following recitations in view of different flaviviral vaccines: “Efforts to mitigate the burden of the dengue disease have led to the evaluation of many vaccine candidates in clinical trials, and the eventual licensing of the recombinant, live, attenuated, tetravalent dengue vaccine (CYD-TDV; Sanofi Pasteur) in 19 countries to date (Scherwitzl, et al., Curr Opin Virol., 2017, 23:95-101). CYD-TDV is a. Chimeric Yellow Fever and Dengue viral construct expressing the 
	Working examples. The specification indicates that both a recently administered flaviviral vaccine and a previous Dengue virus infection leads to the production of anti-NS1 IgG3. The working examples fail to show how to distinguish between an infection and an administered vaccine in view of the timelines as nebulously claimed. As mentioned above, a subject may have a “previous Dengue virus infection” which falls within 6 months or less, a timeline wherein a flaviviral vaccine has been recently administered.
	Guidance in the specification. The specification provides no guidance detailing the timeline of a recently administered flaviviral vaccine and a previous Dengue virus infection. As claimed, both events can occur within days of each other and both events lead to the increase of anti-NS1 IgG3. 
	Predictability of the art. There is no way one could distinguish the increase in anti-NS1 IgG3 being correlated to a recently administered flaviviral vaccine or that of a 
	Amount of experimentation necessary. Much undue experimentation would be necessary in order to determine an accurate timeframe for a “previous Dengue virus infection”.
	Given the discussion above, it would require undue experimentation for the ordinary artisan to successfully perform the method as claimed.
Conclusion
	No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648